Title: From James Madison to John Dawson, 3 January 1801
From: Madison, James
To: Dawson, John


Letter not found. 3 January 1801. Acknowledged in Dawson to JM, 29 Jan. 1801. Mentioned in George W. Erving to Monroe, 25 Jan. 1801 (DLC: Monroe Papers), and described in James Gunn to Alexander Hamilton, 9 Jan. 1801, as follows: “I have Seen a letter from Mr. Madison to one of the Virginia Representatives, in which he Says that in the event of the present House of Representatives not Choosing Mr. Jefferson President that the next House of Representatives will have a Right to Choose one of the two having the highest number of votes; and that the nature of the case, aided with the support of the great body of the people will Justify Jefferson and Burr Jointly to call together the Members of the next House of Representatives previous to the 3d of Decr. next, for the express purpose of Choosing a President, and that he is Confidant they will make a proper Choice. In other parts of his letter he Speaks of America being degraded by the attempt to Elect Burr President. What say you my friend? The little Virginian must have been a little furious at the time he wrote to his friend” (Syrett and Cooke, Papers of HamiltonHarold C. Syrett and Jacob E. Cooke, eds., The Papers of Alexander Hamilton (27 vols.; New York, 1961–87)., 25:303).
